Citation Nr: 0828325	
Decision Date: 08/20/08    Archive Date: 08/28/08

DOCKET NO.  05-19 762	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for fatigue, to include as 
secondary to undiagnosed illness.  


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Linda E. Mosakowski, Associate Counsel


INTRODUCTION

The veteran had active service from November 1989 to December 
1992.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2005 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
that denied service connection.  When the veteran moved to 
Florida in December 2005, responsibility for the claim was 
transferred to the RO in St. Petersburg, Florida.  

A personal hearing before a Veterans Law Judge was scheduled 
for July 2007, but the veteran did not report for it.  This 
appeal was previously before the Board.  In December 2007, 
the Board reopened the veteran's claim for entitlement to 
service connection for fatigue, to include as secondary to 
undiagnosed illness and remanded the issue for further 
development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the 
appellant if further action is required.


REMAND

In December 2007, the Board remanded this appeal so the 
veteran could be afforded a thorough physical examination and 
the examiner could provide an opinion on the etiology of his 
fatigue.  In a December 2007 letter, the AMC notified the 
veteran at his Florida address that the AMC would be 
developing his appeal and that his file would be forwarded to 
the nearest VA Medical Center for scheduling of an 
examination.  

In February 2008, a letter was sent to the veteran at his 
former Texas address notifying him that his compensation and 
pension (C&P) examination was scheduled at a VA facility in 
Texas for a date in March 2008.  That letter was returned to 
the Central Texas Veterans Health Care facility in Temple, 
Texas, by the United States Postal Service, with a notation 
that the mail was undeliverable and that the Postal Service 
was unable to forward it.  Although the veteran had provided 
his Florida address to VA in January 2006, there is nothing 
in the claims folder to show that an examination was 
thereafter scheduled for a VA facility near the veteran's 
Florida address.  Thus, the veteran was not provided with a 
medical examination as required in the instructions contained 
in the Board's December 2007 remand.  

If remand orders of the Board are not complied with, the 
Board errs as a matter of law when it fails to insure 
compliance.  Stegall v. West, 11 Vet. App. 268 (1998) (a 
remand by the Board confers on the appellant, as a matter of 
law, a right to compliance with the remand instructions).  
Although a C&P examiner reviewed the records in the file and 
provided a medical opinion based on that evidence, that 
examiner was unable to take a history from the veteran and 
did not conduct any physical examination.  Moreover, as 
discussed below, no medical treatment records for any period 
prior to September 1999 or after September 2005 are contained 
in the claims folder.  A medical opinion that is based on 
incomplete facts is inadequate.  See Black v. Brown, 5 Vet. 
App. 177, 180 (1995) (a medical opinion is inadequate when 
unsupported by clinical evidence); Reonal v. Brown, 5 Vet. 
App. 458, 461 (1993) (a medical opinion based on inaccurate 
factual premise is not probative). 

Since the development sought by the Board in this case has 
not been properly completed, another remand is now required.  
38 C.F.R. § 19.9 (2007) (if any action is essential for a 
proper appellate decision, a Veterans Law Judge shall remand 
the case to the agency of original jurisdiction, specifying 
the action to be undertaken).  

In addition, VA has a duty to assist a claimant in obtaining 
evidence to substantiate his claim.   38 U.S.C.A. § 5103A 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159 (2007).   The 
veteran asked VA to obtain a copy of his April 1994 Persian 
Gulf Registry examination from the Central Texas Veterans 
Health Care System (CTVHCS), as well as the medical records 
for his follow-up May 1994 visit with Dr. M at the Temple, 
Texas, VA medical center.  VA medical treatment records are 
deemed to be within the control of VA and should be included 
in the record, as they may be determinative of the claim.  
See Bell v. Derwinski, 2 Vet. App. 611 (1992) (a remand for 
the purpose of obtaining VA records is appropriate).

It is not clear that a proper search for those records was 
conducted.  The medical records from the VA medical facility 
in Temple, Texas, begin in 1999, rather than 1994.  There is 
nothing to indicate that a search for older records was 
conducted.  VA's duty to assist requires that additional 
attempts to obtain these records be made.

The record does show that the RO tried to obtain the 
veteran's April 1994 Persian Gulf Registry examination 
report.  At first, the veteran had provided an incorrect date 
for the examination and a September 2004 request was 
submitted for the examination report that used the wrong date 
(that is, it indicated that April 1999 was the examination 
date).  When the veteran notified VA that he had provided the 
wrong date, a new request was sent in October 2004 using the 
correct date.   

A letter was received in December 2004 from the CTVHCS 
record-keeper that an electronic request was required.  That 
same day, an electronic request was submitted.  The 
electronic request pointed out that while the original 
request used an April 1999 date for the examination, the 
correct date for the examination was April 1994.  

A week later, the RO contacted the record-keeper for the 
CTVHCS by telephone, and was told that the record-keeper had 
already sent a response to the request, so that it would be 
counter-productive for him to re-send the information.  A 
letter from the CTVHCS was received in December 2004 
indicating that after several requests for the medical 
records for the veteran, the medical section could not locate 
the files, so that he was unable to fulfill the request.  

Since the record-keeper required an electronic request, it 
would logically follow that the December 2004 letter 
indicating the veteran's files could not be located was based 
on the December 2004 electronic request that contained the 
correct examination date.  On the other hand, the record-
keeper's December 2004 letter does not identify what records 
were searched and which date was used.  

VA will make as many requests as are necessary to obtain 
relevant records from a Federal department or agency.  
38 C.F.R. § 3.159(c)(2).  Since the information in the 
Persian Gulf Registry examination would likely contain 
information about the veteran's health fifteen months after 
discharge, and since it is not clear that a search was made 
for the proper period of time, the RO/AMC should submit 
another request for that examination report.  

The claims folder contains VA medical treatment records for 
the veteran from September 1999 to September 2005.  The 
RO/AMC should make arrangements to obtain the veteran's 
medical treatment records for the period between the 
veteran's discharge from active duty (in December 1992) and 
the earliest VA treatment records in the claims folder (in 
September 1999), as well as from September 2005 forward.  

Accordingly, the case is REMANDED for the following action:

1.  Make arrangement to obtain the 
veteran's medical treatment records 
between the date of discharge 
(December 23, 1992) and the earliest 
records in the claims folder 
(September 1999), as well as the medical 
treatment records from September 2005 
forward.  

2.  Make arrangements to obtain from the 
Central Texas Veterans Health Care System, 
the veteran's April 1994 Persian Gulf 
Registry examination.  
 
3.  After the above development has been 
completed and the additional evidence has 
been associated with the claims folder, 
the veteran should be afforded an 
appropriate VA examination to determine 
the etiology of his fatigue.  The claims 
file should be made available to and be 
reviewed by the examiner in conjunction 
with the examination.  

The examiner should conduct a thorough 
medical examination and based on the 
results of the examination and review of 
the relevant medical evidence, the 
examiner should address the following:  

A) Whether the veteran's fatigue 
complaints are attributable to a diagnosed 
disability and if so, the diagnosed 
condition must be identified and it should 
be reported whether such diagnosed 
condition is related to service.  

B) If the veteran's complaints are found 
to be due to a known medical diagnose, the 
examiner should offer an opinion as to 
whether it is due to service or due to the 
service-connected sleep apnea.  

C) If the manifestations cannot be 
attributed to a diagnosed illness, the 
examiner should be asked to determine if 
there is affirmative evidence that the 
undiagnosed illness was not incurred 
during active service during the Gulf War, 
or whether the undiagnosed illness was 
caused by a supervening condition or 
event.

D)  If the examiner's opinion differs on 
any point from the opinion of the 
March 2008 C&P examiner, the examiner 
should be asked to state how and why his 
or her opinion is different.  

4.  Thereafter, readjudicate the claim.  
If any sought benefit is denied, issue the 
veteran and his representative a 
supplemental statement of the case.  After 
they have been given an opportunity to 
respond, the claims file should be 
returned to this Board for further 
appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




